       Case: 3:21-mj-00265-SLO Doc #: 5 Filed: 07/23/21 Page: 1 of 2 PAGEID #: 12




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                   :   Case No. 3:21-MJ-265
                                             :
          Plaintiff,                         :   Magistrate Judge Sharon L. Ovington
                                             :
 vs.                                         :
 CHRISTOPHER WILSON,                         :
                                             :
          Defendant.                         :
                                             :


                       REMOVAL AND COMMITMENT ORDER


         This case came to be heard pursuant to Fed. R. Crim. P. 32.1. Defendant herein

was arrested in this District on a warrant issued for alleged violations of supervised

release in the United States District Court, Northern District of Mississippi, in Case No.

4:16CR00076-001. Defendant appeared via GoToMeeting on July 20, 2021, and after

being advised of his rights, waived his right to an identity hearing. Defendant requested

that a preliminary hearing be held in the Northern District of Mississippi.

         IT IS ORDERED THAT THE DEFENDANT BE REMOVED TO THE

United States District Court for the Northern District of Mississippi, where the alleged

violation of supervised release are pending against him, for any other proceedings, as

ordered by that court.
    Case: 3:21-mj-00265-SLO Doc #: 5 Filed: 07/23/21 Page: 2 of 2 PAGEID #: 13




       TO THE UNITED STATES MARSHAL:

       You are hereby commanded to take custody of the above-named Defendant and to

transport that Defendant with a copy of this commitment forthwith to the district of

offense as specified above and there deliver the Defendant to the Unites States Marshal

for that District or to some other officer authorized to receive the Defendant, all

proceedings required by Fed. R. Crim. P. 32.1 having been completed.


July 21, 2021                                         s/Sharon L. Ovington
                                                        Sharon L. Ovington
                                                   United States Magistrate Judge




                                              2
